Name: Commission Regulation (EEC) No 431/90 of 20 February 1990 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for importation into the Union of Soviet Socialist Republics, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2993/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 45/ 18 Official Journal of the European Communities 21 . 2. 90 COMMISSION REGULATION (EEC) No 431/90 of 20 February 1990 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for importation into the Union of Soviet Socialist Republics, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2993/89 import and export licences in the beef and veal sector (6), as last amended by Regulation (EEC) No 252/90 Q ; Whereas in order to ensure that beef sold is exported to the intended destination the lodging of security, as speci ­ fied in of Article 5 (a) of Regulation (EEC) No 2539/84, should be required ; Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should not be eligible for the refunds periodi ­ cally fixed in the beef and veal sector ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (8), as last amended by Regulation (EEC) No 243/90 (9) ; whereas the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas Regulation (EEC) No 243/90 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; Whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export, either in the same state or after cutting and/or repack ­ ing Is) has provided for repackaging under certain condi ­ tions ; Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas in view of the special supply needs of the russian population, part of that meat should be put up for sale in accordance with Regulations (EEC) No 2539/84 and (EEC) No 2824/85 in order to be imported into the Soviet Union ; Whereas, in view of certain special features of the sale and in particular for the purposes of control, a minimum quantity should be set per offer or purchase application ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of HAS ADOPTED THIS REGULATION : Article 1 1 . A sale shall be organized of approximately :  10 000 tonnes of hindquarters, and  10 000 tonnes of forequarters held by the German intervention agency and bought in before 1 December 1989, and 3D 000 tonnes of boneless beef held by the Irish intervention agency and bought in before 1 January 1990. 2. This meat must be imported into the Soviet Union. 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulation (EEC) No 2539/84 and (EEC) No 2824/85. (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . (3 OJ No L 238 , 6 . 9 . 1984, p. 13 . i6) OJ No L 241 , 13 . 9 . 1980, p. 5. 0 OJ No L 27, 31 . 1 . 1990, p. 34. 0 OJ No L 55, 1 . 3 . 1988 , p. 1 . (') OJ No L 27, 31 . 1 . 1990, p. 8 . (4) OJ No L 170, 30 . 6. 1987, p. 23 . n OJ No L 268 , 10 . 10 . 1985, p. 14. 21 . 2 . 90 Official Journal of the European Communities No L 45/19 Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 100 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 160 per 100 kilograms of bone-in beef,  ECU 400 per 100 kilograms of boneless beef. Article 4 No export refund shall be granted on meat referred to under (b) in Annex I. Article 5 The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale. However, the competent authorities may allow bone- in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. 4. An offer shall be valid only if it relates to :  a minimum quantity of 5 000 tonnes in respect of bone-in beef. The offer shall relate to an equal weight of forequarters and hindquarters and shall contain a single price per 100 kilograms for the whole quantity specified in the offer,  a minimum quantity of 3 500 tonnes in respect of boneless beef. The offer shall relate to a lot compri ­ sing all the cuts referred to in Annex I in the percen ­ tages stated therein and shall contain a single price per 100 kilograms of the lot made up in this fashion . 5. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex II hereto. 6 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 27 february 1990. 7. Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex III . Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale . In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : *56. Commission Regulation (EEC) No 432/90 of 20 February 1990 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for import into the Soviet Union (s6). (*) OJ No L 45, 21 . 2 . 1990, p. 18 .' Article 6 Regulation (EEC) No 243/90 is hereby repealed. Article 7 This Regulation shall enter into force on 21 february 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 99, 10 . 4. 1981 , p. 38 . No L 45/20 Official Journal of the European Communities 21 . 2 . 90 ANNEX I Repartition of the lot meant in the second subparagraph of article 1 (4) Cuts Weight percentage a) Striploins 5,5 % Insides 9,1 Outsides 8,6 Knuckles I 5,4 Rumps 5,8 Cube-rolls 2,6 b) Briskets l 5,2 Forequarters 30,2 Shins/shanks 6,7 Plates/Flanks 20,9 Total lot : 100,0 21 . 2. 90 Official Journal of the European Communities No L 45/21 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II CategorÃ ­a A : Canales de animales jÃ ³venes sin castrar de menos de dos aÃ ±os, Categoria C : Canales de animales machos castrados. Kategori A : Slagtekroppe af unge ikke kastrerede handyr pÃ ¥ under to Ã ¥r, Kategori C : Slagtekroppe af kastrerede handyr. Kategorie A : SchlachtkÃ ¶rpervonjungenmÃ ¤nnlichennichtkastriertenTierenvonwenigerals2 Jahren, Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren. Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ Ã ´Ã Ã ¿ Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castrÃ ©s de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s. Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni, Categoria C : Carcasse di animali maschi castrati . Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren van minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren. Categoria A : CarcaÃ §as de jovens animais machos nÃ £o castrados de menos de dois anos , Categoria C : CarcaÃ §as de animais machos castrados. Precio mÃ ­nimo expresado en ecus por 100 kg  Mindstepriser i ECU/100 kg  Mindestpreise, ausged ­ riickt in ECU/100 kg  EXÃ ¡xiotEÃ  tifiÃ ©Ã § EKtppaÃ Ã ³pEveÃ § oe Ecu avÃ ¡ 100 kg  Minimum prices expressed in ecus per 100 kg  Prix minimaux exprimes en Ã ©cus par 100 kg  Prezzi minimi espressi in ECU per 100 kg  Minimumprijzen uitgedrukt in ecu per 100 kg  PreÃ §o mÃ ­nimo expresso em ecus por 100 kg BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen O und R  Hinterviertel auf 5 Rippen geschnitten, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen O und R  Vorderviertel, auf 5 Rippen geschnitten, mit DÃ ¼nnung am Vorderviertel eingeschlossen, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen O und R  Hinterviertel auf 8 Rippen geschnitten (Pistola), ohne DÃ ¼nnung stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen O und R 180,00 180,00 180,00 180,00 IRELAND  Boned cuts from Category C, classes U, R and O 185,00 (') (  ) Precio mÃ ­nimo por cada 100 kilogramos de producto de acuerde con la distribuciÃ ³n contemplada en el Anexo I. (') Minimumpris pr. 100 kg produkt efter fordelingen i bilag I. (') Mindestpreis je 100 kg des Erzeugnisses gemÃ ¤Ã  der in Anhang I angegebenen Zusammensetzung. (&gt;) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± : Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± I. (') Minimum price per 100 kg of products made up according to the percentages referred to in Annex I. (') Prix minimum par 100 kg de produit selon la rÃ ©partition visÃ ©e Ã l'annexe I. (') Prezzo minimo per 100 kg di prodotto secondo la ripartizione indicata nell'allegato I. (*) Minimumprijs per 100 kg produkt volgens de in bijlage I aangegeven verdeling. (') PreÃ §o mÃ ­nimo por 100 kg de produto segundo a repartiÃ §Ã £o indicada no anexo I. No L 45/22 Official Journal of the European Communities 21 . 2. 90 - ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses ol the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : Referat 313  Adickesallee 40 D-6000 Frankfurt am Main 18 Telex 41 1 1 56 / 41 1 727 / 41 38 90 Tel. 0 69 / 15 64(0) 7 04 / 7 05, Telefax 069-I 564 776, Teletext 6 990 732 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118